Citation Nr: 1456311	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hallux valgus (claimed as bunions).

2.  Entitlement to service connection for bilateral onychomycosis of the toes (claimed as fungus of the toenails).

3.  Entitlement to service connection for bilateral foot neuropathy (claimed as residuals of frostbite of the feet, to include nerve damage)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In the April 2010 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge in Washington, DC.  He indicated that he wished to have the hearing without his presence.  Upon clarification, the Veteran, through his representative, indicated that he is withdrawing his request for a Board hearing in a December 2014 submission; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, in the October 2013 decision, the Board granted reopening the claim of service connection for a left foot condition.  As such, the issue of service connection for a left foot condition was subsumed into the remaining issues of service connection for the bilateral foot disabilities listed above.

In October 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions of the RO's compliance with the October 2013 Board Remand is included in both the Duties to Notify and Assist and Remand sections below.

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for bilateral onychomycosis of the toes and bilateral foot neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced wearing combat boots and excessive physical activity during active service.

2.  The currently diagnosed bilateral hallux valgus is not related to an in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for bilateral hallux valgus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in January 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for bunions, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2008 letter also included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a December 2013 VA examination, and the Veteran's statements.  

The Veteran was afforded an opportunity for a VA medical examination in connection with the claim of service connection for hallux valgus in December 2013 (pursuant to the October 2013 Board Remand).  38 C.F.R. § 3.159(c)(4) (2014); Stegall, 11 Vet. App. at 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2013 VA examination findings and opinion regarding bilateral hallux valgus consider all the pertinent evidence of record, to include the statements of the Veteran, and the VA examiner provided rationales for the opinion stated.  While the appeals regarding service connection for bilateral onychomycosis of the toes and bilateral foot neuropathy are being remanded due to an inadequacy of a portion of the December 2013 VA examination (discussed in detail in the Remand section below), the fact that one part of a medical examination may be inadequate (or arguably "insufficient") does not render the entire examination "void," particularly dealing the Veteran's lay statements and complex causation issues if that part of the medical opinion has actual validity (based on a review of the evidence).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for bilateral hallux valgus has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim for service connection for bilateral hallux valgus.

Service Connection for Bilateral Hallux Valgus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Hallux valgus is not a "chronic disease" under 38 C.F.R. §  3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he currently suffers from bilateral hallux valgus, which had its onset during service.  Specifically, he contends that he wore combat boots and experienced excessive physical activity during active service, which resulted in the current hallux valgus.

The Board first finds that the evidence of record demonstrates that the Veteran has currently diagnosed bilateral hallux valgus.  In an April 2008 VA podiatry treatment record, the Veteran was treated for a minimal hallux valgus deformity.  The December 2013 VA examination report reflects a diagnosis of hallux valgus.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran wore combat boots and experienced excessive physical activity during active service.  These assertions are consistent with the nature of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).

Neither the Veteran nor the evidence suggests that the Veteran has had bilateral hallux valgus consistently since service separation.  The first evidence of bilateral hallux valgus is not shown until April 2008, over two decades after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

On the question of direct nexus between bilateral hallux valgus and service, the Board finds that the weight of the evidence is against the finding that the Veteran's bilateral hallux valgus is causally related to the in-service use of combat boots and experiencing excessive physical activity.  Evidence supportive of the Veteran's claim is from the Veteran himself.  In this case, the Board acknowledges that the Veteran's military occupational specialty was that of a Medical Specialist.  While, in general, the opinion of a medical specialist may be probative when considering some medical issues, the Board finds the Veteran's own opinion regarding whether his current hallux valgus was incurred in service to be of little probative weight as there is no evidence of record that he had any specific training or experience regarding podiatry conditions.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997) (appellant-nurse's statement held not to substantiate nexus in claim of entitlement to service connection for heart disorder, where nurse was not shown to have cardiology expertise).  Indeed, there is no adequate foundation in the current record to establish that the Veteran has the education, training, or clinical experience to offer a medical nexus opinion relative to the cause of podiatry conditions.  Cf. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

Evidence against the finding that the Veteran's bilateral hallux valgus is causally related to service is included in the December 2013 VA examination report, which was obtained pursuant to the October 2013 Board Remand.  While the VA examiner noted and considered the Veteran's report that, while in service after taking 5 mile walks, he stopped to rest, took off his shoes, and noticed a bilateral great toe bunion, the VA examiner indicated that the Veteran's service treatment records are silent for a bunion condition.  The July 1983 separation report of medical examination is silent for a bunion condition.  The VA examiner also noted that, in an associated report of medical history from July 1983, the Veteran explicitly denied having bone, joint, or other deformity.  In a VA examination from June 1984, the Veteran did not complain of a bunion condition.  As such, the VA examiner in December 2013 opined that the bilateral hallux valgus is less likely than not incurred in, or caused by, the claimed in-service injury, event or illness.  The VA examiner in December 2013 had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the VA examiner's medical opinion great probative weight.

Both the U.S. Court of Appeals for Veterans Claims Court (Court) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox, 20 Vet. App. at 569 (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

In this case, the VA examiner's medical opinion was based on a more comprehensive review of the Veteran's medical history and considered the Veteran's lay contentions.  As such, the VA examiner's medical opinion is more probative than the opinion given by the Veteran.  The Board has not ignored the Veteran's background as a medical specialist; it is simply finding that the Veteran's opinion regarding the etiology of his own condition (bilateral hallux valgus) is entitled to lower probative weight.  Simply stated, the Veteran's contentions are outweighed by the medical opinion of the VA examiner, as well as the facts cited above.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral hallux valgus and active duty service, or competent nexus of bilateral hallux valgus to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for bilateral hallux valgus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hallux valgus is denied.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for bilateral onychomycosis of the toes and bilateral foot neuropathy.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

A Board remand confers upon an appellant the right to compliance with that order.  Stegall at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr, 21 Vet. App. at 303.

Service Connection for Bilateral Onychomycosis of the Toes 
and Bilateral Foot Neuropathy

Pursuant to the October 2013 Board Remand, the Veteran was afforded a VA examination of the feet in December 2013.  Regarding the current onychomycosis of the toes, the VA examiner opined that the onychomycosis of the toes is less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness.  The VA examiner explained that the Veteran's service treatment records are silent for fungus of the toenails and the service separation examination is also silent for fungus of the toenails.  Upon service separation, the Veteran denied a skin disease.  A VA examination on June 1984 was silent for fungus of the toenails.  The VA examiner indicated that the Veteran is currently treated by a VA podiatrist to have the toenails trimmed.  

The Board finds the December 2013 VA examination to be inadequate for VA compensation purposes.  The Veteran's service treatment records reveal that he was seen by the podiatry clinic on a number of occasions for complaints related to an ingrown toenail on his left foot.  At those times, he had his toenails trimmed.  The VA examiner did not address or mention the Veteran's treatment for ingrown toenails and the necessity to trim the toenails in service, and the relationship, if any, to the current onychomycosis of the toes and current treatment of trimming the toenails.

Regarding the neuropathy of the feet, while the VA examiner in December 2013 rendered a negative nexus opinion regarding the relationship between the bilateral foot neuropathy and service, the VA examiner did not address or mention the bilateral ankle otitis during the June 1984 VA examination (less than one year after separation from active service) and the significance, if any, of the otitis on the current bilateral foot neuropathy.  At that time, similar to his current contentions regarding the etiology of the bilateral foot neuropathy, the Veteran complained that the otitis resulted from wearing boots during service.  During the June 1984 VA examination, the Veteran reported that he was instructed by a doctor to use hot soaks, a heating pad, and a cane.

Based on the above, the Board finds the December 2013 VA examination to be inadequate as it pertains to the issues of service connection for bilateral onychomycosis of the toes and bilateral foot neuropathy.  As such, a VA addendum medical opinion is necessary to assist in determining the etiology of the bilateral onychomycosis of the toes and bilateral foot neuropathy

Accordingly, the issues of service connection for bilateral onychomycosis of the toes and bilateral foot neuropathy are REMANDED for the following actions:

1. If possible, request that the medical health professional who conducted the December 2013 VA examination review the claims file and provide an addendum medical opinion.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner. The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

If the December 2013 VA examiner is not available, obtain the requested opinion from another medical health professional (a physician with knowledge in podiatry is preferred but not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.


The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that bilateral onychomycosis of the toes had its onset in service or is otherwise related to service?  In rendering the opinion requested, the VA examiner should address and discuss the significance, if any, of the treatments of trimming the toenails for ingrown toenails in service and the current treatment of trimming the toenails for onychomycosis of the toes.

b) Did the Veteran's bilateral foot neuropathy become manifest within one year after the date of separation in July 1983?  In rendering the opinion requested, the VA examiner should address and discuss the significance, if any, of the June 1984 complaints of ankle otitis due to wearing boots with the treatment of hot soaks, a heating pad, and a cane on the current bilateral foot neuropathy.

c) Is it at least as likely as not (50 percent probability or greater) that bilateral foot neuropathy had its onset in service or is otherwise related to service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and any additional development deemed necessary, the claims of service connection for bilateral onychomycosis of the toes and bilateral foot neuropathy, should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


